 

2014 Warrant

 

FIRST AMENDMENT TO

WARRANT TO PURCHASE COMMON STOCK

 

This First Amendment (the “Amendment”) to Warrant to Purchase Common Stock (the
“Warrant”), is made and entered into effective as of [___________], 2019 (the
“Effective Date”), by and between Pure Bioscience, Inc., a Delaware corporation
(the “Company”) and the undersigned (the “Warrantholder”). Capitalized terms
used but not otherwise defined herein shall have the same meanings as set forth
in the Warrant.

 

WHEREAS, the Company issued the Warrantholder the Warrant to purchase [______]
shares of Common Stock on or around [____], 2014 and the Company and
Warrantholder desire to amend the Warrant as set forth herein to induce the
exercise thereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1. Warrant Price. The exercise price contained in the heading of the Warrant,
defined as “Warrant Price” is hereby amended and restated to be $[__] per share
of Common Stock.

 

2. Exercise of Warrant . Section 1 of the Warrant is hereby amended and restated
in its entirety as follows:

 

“(a) General. The purchase rights represented by this Warrant shall be deemed
exercised by delivery before the Expiration Date of all of the following: (i)
the original copy of this Warrant (or an Affidavit of Lost Warrant in the form
reasonably acceptable to the Company) for cancellation and (ii) cash in the
amount equal to the Warrant Price multiplied by the number of Warrant Shares.
The cash may be tendered in the form of a check payable to Pure Bioscience, Inc.
or by wire transfer to Pure Bioscience, Inc. The exercise price of the Warrant
must be properly delivered, before the Expiration Date to: Pure Bioscience, Inc.

 

(b) Upon the exercise of this Warrant in compliance with the provisions of
Section 1(a), as promptly as reasonably practicable, the Company shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for that number of Warrant Shares issuable upon such exercise, but
not later than three (3) business days after such exercise.

 

(c) No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of the rights under this Warrant. In lieu of such fractional
share to which the Warranthholder would otherwise be entitled, the Company shall
make a cash payment equal to the Exercise Price multiplied by such fraction.

 

The term “Expiration Date” means the date hereof.

 

3. Adjustments. Section 2 of the Warrant is hereby deleted in its entirety and
replaced with “Reserved”.

 



   

 

 

4. Necessary Acts. Each party to this Amendment hereby agrees to perform any
further acts and to execute and deliver any further documents that may be
necessary or required to carry out the intent and provisions of this Amendment
and the transactions contemplated hereby.

 

5. Governing Law. This Amendment shall be governed, construed and interpreted in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.

 

6. No Other Amendments. Except as amended hereby, the Warrant shall remain in
full force and effect as originally written.



 

[Remainder of Page Left Intentionally Blank]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Warrant to
Purchase Common Stock as of the date first above written.

 

PURE BIOSCIENCE, INC.         By:   Name: Henry Lambert   Title: Chief Executive
Officer         [Investor Name]         By:   Name:      Title:    

 

   

 

 